Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 1 of 13




                      Exhibit 1
     Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 2 of 13



                                                                                                                                                                                                                                                                                   Page 1

1                                              IN THE UNITED STATES DISTRICT COURT
2                                                              FOR THE DISTRICT OF NEW JERSEY
3
                                                                                                                                                                                                           )
4          WAG ACQUISITION, L.L.C.,                                                                                                                                                                        )
                                                                                                                                                                                                           )
5                                                                      Plaintiff,                                                                                                                          )
                                                                                                                                                                                                           )
6                                                                      vs.                                                                                                                                 )                   Civil Action
                                                                                                                                                                                                           )                   No. 2:14-cv-02832
7          GATTYAN GROUP S.a.r.l., et                                                                                                                                                                      )                   (ES)(MAH)
           al,                                                                                                                                                                                             )
8                                                                                                                                                                                                          )
                                                                       Defendants.                                                                                                                         )
9
10
11                                 VIDEOTAPED VIDEOCONFERENCE DEPOSITION OF
12                                                                                                                     KEITH J. TERUYA
13                                                             Taken in behalf of Defendants
14                                                                                                                                                             *                   *                       *
15
16                                                                                                         February 24, 2021
17
18                                                                                         McMinnville, Oregon
19
20
21
22
23
24            Teresa L. Dunn, CSR, CCR, RPR
25            Court Reporter
                                                                                                                                                                                                  




                                                                                                                                                                                                                             
     Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 3 of 13



                                                                                                                                                                                                                                                                                   Page 2

1                                                              UNITED STATES DISTRICT COURT
                                                               WESTERN DISTRICT OF WASHINGTON
2                                                                                                                                                      AT SEATTLE
3                                                                                                                                                                                                          )
           WAG ACQUISITION, L.L.C.,                                                                                                                                                                        )
4                                                                                                                                                                                                          )
                                                                       Plaintiff,                                                                                                                          )
5                                                                                                                                                                                                          )
                                                                       vs.                                                                                                                                 )                   Case No.
6                                                                                                                                                                                                          )                   2:19-cv-01278-BJR
           FLYING CROCODILE, INC.,                                                                                                                                                                         )
7          d/b/a FCI, INC., et al,                                                                                                                                                                         )
                                                                                                                                                                                                           )
8                                                                      Defendants.                                                                                                                         )
9
10                                 VIDEOTAPED VIDEOCONFERENCE DEPOSITION OF
11                                                                                                                     KEITH J. TERUYA
12                                                             Taken in behalf of Defendants
13
14                                                                                                                                                             *                   *                       *
15
16                                                                                                         February 24, 2021
17
18                                                                                         McMinnville, Oregon
19
20
21
22
23
24            Teresa L. Dunn, CSR, CCR, RPR
25            Court Reporter
                                                                                                                                                                                                  




                                                                                                                                                                                                                             
     Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 4 of 13



                                                                                                                                                                                                                                                                                   Page 3

1             ALL APPEARANCES REMOTE VIA ZOOM:
2     For the Plaintiff:
3     MR. RONALD ABRAMSON
      MR. MICHAEL LEWIS
4     Liston Abramson, LLP
      The Chrysler Building
5     405 Lexington Avenue
      46th Floor
6     New York, NY 10174
      212-257-1630
7     ron.abramson@listonabramson.com
      michael.lewis@listonabramson.com
 8
 9    For the Defendants:
10    MR. RICHARD V. WELLS
      MR. KEVIN O'BRIEN
11    Baker & McKenzie, LLP
      815 Connecticut Avenue, N.W.
12    Washington, DC 20006
      202-835-6143
13    richard.wells@bakermckenzie.com
      kevin.obrien@bakermckenzie.com
14
15    Also Present:
      DaShun Montgomery, Videographer
16
17
18
19
20
21
22
23
24
25
                                                                                                                                                                                                  




                                                                                                                                                                                                                             
     Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 5 of 13



                                                                                                                                                                                                                                                                                   Page 4

1                                                                                                                                          INDEX
2
3       Examination by:                                                                                                                                                                                                                                                              Page
        MR. WELLS                                                                                                                                                                                                                                                                            7
4       MR. ABRAMSON                                                                                                                                                                                                                                                                        92
5
6                                                                  EXHIBITS
7       Exhibit                                            Description                                                                                                                                                                                                              Page
        1                                                  Notice of Taking Remote                                                                                                                                                                                                           5
8                                                          Virtual Deposition
        2                                                  Notice of Taking Remote                                                                                                                                                                                                           5
9                                                          Virtual Deposition
        3                                                  Declaration of Keith J.                                                                                                                                                                                                          15
10                                                         Teruya
        4                                                  Declaration of Keith J.                                                                                                                                                                                                          15
11                                                         Teruya
        5                                                  Declaration of Keith J.                                                                                                                                                                                                          15
12                                                         Teruya
        6                                                  Declaration of Keith J.                                                                                                                                                                                                          15
13                                                         Teruya
        7                                                  U.S. Patent 8,327,011                                                                                                                                                                                                            15
14      8                                                  U.S. Patent 8,122,141                                                                                                                                                                                                            15
        9                                                  U.S. Patent 8,185,611                                                                                                                                                                                                            15
15      10                                                 U.S. Patent 8,364,839                                                                                                                                                                                                            15
        11                                                 Keith J. Teruya, Executive                                                                                                                                                                                                       17
16                                                         Summary
17
18
19
20
21
22
23
24
25
                                                                                                                                                                                                  




                                                                                                                                                                                                                             
     Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 6 of 13



                                                                                                                                                                                                                                                                                   Page 5

1                                              MCMINNVILLE, OREGON;

2                          WEDNESDAY, FEBRUARY 24, 2021

3                                                                          10:05 a.m.

4                                                                          *                                   *                                       *

5                  (Deposition Exhibits Numbers 1 and 2

6                          marked for identification.)                                                                                                                                                                                                                              09:21:06

7                  THE VIDEOGRAPHER:                                                                                                                   Good morning.                                                                           We're                                10:05:52

8     now on the record.                                                       The time is 10:06 a.m.,                                                                                                                                                                              10:06:32

9     February 24th, 2021.                                                                                                                                                                                                                                                          10:06:36

10                 Please note that microphones are                                                                                                                                                                                                                                 10:06:39

11    sensitive and may pick up whispering, private                                                                                                                                                                                                                                 10:06:41

12    conversations, and cellular interference.                                                                                                                                                                                                                                     10:06:44

13    Please turn off all cell phones or place them                                                                                                                                                                                                                                 10:06:46

14    away from the microphone as they can interfere                                                                                                                                                                                                                                10:06:49

15    with deposition audio.                                                                                               Audio and video will                                                                                                                                     10:06:51

16    continue to record unless all parties agree to                                                                                                                                                                                                                                10:06:54

17    go off the record.                                                                                                                                                                                                                                                            10:06:56

18                 This is the recorded deposition of                                                                                                                                                                                                                               10:06:57

19    Kenneth Teruya in the matter of WAG                                                                                                                                                                                                                                           10:06:59

20    Acquisitions, LLC, versus Gattyan Group,                                                                                                                                                                                                                                      10:07:03

21    S.a.r.l., attention all, case number                                                                                                                                                                                                                                          10:07:07

22    2:14-cv-02832(ES)(MAH).                                                                                                                                                                                                                                                       10:07:14

23                 My name is DaShun Montgomery and I'm the                                                                                                                                                                                                                         10:07:17

24    videographer and the court reporter is Teresa                                                                                                                                                                                                                                 10:07:19

25    Dunn.                                                                                                                                                                                                                                                                         10:07:21
                                                                                                                                                                                                  




                                                                                                                                                                                                                             
     Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 7 of 13



                                                                                                                                                                                                                                                                               Page 21

1     claim 24 of the '141 patent.                                                                                                                                                                                                                                                 10:31:45

2        A.        I'm sorry, can you tell that to me                                                                                                                                                                                                                              10:31:48

3     again?       I'll write it down.                                                                                                                                                                                                                                             10:31:53

4        Q.        No problem.                                                                                                                                                                                                                                                     10:31:55

5        A.        Column and line?                                                                                                                                                                                                                                                10:31:56

6        Q.        Sure.                                   Column 15, line 18.                                                                                                                                                                                                     10:31:57

7        A.        All right.                                                                                                                                                                                                                                                      10:32:21

8        Q.        I'm going to read this claim limitation                                                                                                                                                                                                                         10:32:22

9     from claim 24 into the record.                                                                                                                                                   It says, A                                                                                  10:32:24

10    routine that requests transmission of the next                                                                                                                                                                                                                               10:32:27

11    sequential media data elements following said                                                                                                                                                                                                                                10:32:30

12    last sequential media data element as said media                                                                                                                                                                                                                             10:32:34

13    player requires in order to maintain a                                                                                                                                                                                                                                       10:32:37

14    sufficient number of media data elements in the                                                                                                                                                                                                                              10:32:39

15    media player for uninterrupted playback.                                                                                                                                                                                                                                     10:32:41

16                 Do you see that?                                                                                                                                                                                                                                                10:32:45

17       A.        Yes.                                                                                                                                                                                                                                                            10:32:45

18       Q.        In the year 2000 when these patents were                                                                                                                                                                                                                        10:32:45

19    filed what would a person of ordinary skill in                                                                                                                                                                                                                               10:32:52

20    the art understand a media data element to be?                                                                                                                                                                                                                               10:32:54

21                 MR. ABRAMSON:                                                                               Objection to form.                                                                                                                                                  10:32:59

22                 THE WITNESS:                                                                    In the year 2000?                                                                                                                                                               10:33:01

23       Q.        (By Mr. Wells) Yes.                                                                                                                                                                                                                                             10:33:09

24       A.        I would say that in the year 2000 a                                                                                                                                                                                                                             10:33:10

25    media data element was something that pertained                                                                                                                                                                                                                              10:33:13
                                                                                                                                                                                                  




                                                                                                                                                                                                                             
     Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 8 of 13



                                                                                                                                                                                                                                                                               Page 22

1     to media data.                                                                                                                                                                                                                                                               10:33:17

2        Q.        Okay.                                   Can you give me an example of                                                                                                                                                                                           10:33:19

3     what a media data element would mean to a person                                                                                                                                                                                                                             10:33:39

4     of ordinary skill in the art in 2000?                                                                                                                                                                                                                                        10:33:43

5                  MR. ABRAMSON:                                                                               Objection, form.                                                                                                                                                    10:33:46

6                  THE WITNESS:                                                                    It could be audio, it                                                                                                                                                           10:33:48

7     could be video, it could be a combination of the                                                                                                                                                                                                                             10:33:54

8     two, could be, you know, the computer, you know,                                                                                                                                                                                                                             10:33:57

9     application fragments that dealt with media, it                                                                                                                                                                                                                              10:34:12

10    could be -- could be a number of things, but,                                                                                                                                                                                                                                10:34:15

11    you know, specifically I believe that they would                                                                                                                                                                                                                             10:34:19

12    relate to some form of media interaction if you                                                                                                                                                                                                                              10:34:22

13    use that term media data.                                                                                                                                                                                                                                                    10:34:27

14       Q.        (By Mr. Wells) And, again, from the                                                                                                                                                                                                                             10:34:31

15    perspective of a person of ordinary skill in the                                                                                                                                                                                                                             10:34:41

16    art in the year 2000 could a media data element                                                                                                                                                                                                                              10:34:44

17    be a byte?                                                                                                                                                                                                                                                                   10:34:47

18       A.        I would say that a byte would not be                                                                                                                                                                                                                            10:34:49

19    descriptive, no.                                                                                                                                                                                                                                                             10:34:58

20       Q.        Why is that?                                                                                                                                                                                                                                                    10:34:59

21       A.        Oh, it's saying is a cell a human.                                                                                                                                                                                                      It's                    10:35:00

22    not descriptive enough to say a cell.                                                                                                                                                                                                                                        10:35:06

23       Q.        Okay.                                   So it's your testimony that a                                                                                                                                                                                           10:35:11

24    byte is not a media data element, correct?                                                                                                                                                                                                                                   10:35:14

25                 MR. ABRAMSON:                                                                               Objection to form.                                                                                                                                                  10:35:17
                                                                                                                                                                                                  




                                                                                                                                                                                                                             
     Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 9 of 13



                                                                                                                                                                                                                                                                               Page 23

1                  THE WITNESS:                                                                    I did not say that.                                                                                                                                 I                           10:35:18

2     said it is not descriptive enough in order to                                                                                                                                                                                                                                10:35:20

3     form an opinion that it is media data.                                                                                                                                                                                                                                       10:35:23

4        Q.        (By Mr. Wells) What would you need to                                                                                                                                                                                                                           10:35:26

5     form an opinion that it's media data?                                                                                                                                                                                                                                        10:35:28

6        A.        Well, I think you would need more than                                                                                                                                                                                                                          10:35:30

7     one byte in order to do that.                                                                                                                                                                                                                                                10:35:33

8        Q.        How many bytes would you need?                                                                                                                                                                                                                                  10:35:37

9        A.        Enough for it to become descriptive.                                                                                                                                                                                                                It          10:35:40

10    is the same as how many cells do you need in                                                                                                                                                                                                                                 10:35:48

11    order to determine what something is in form,                                                                                                                                                                                                                                10:35:51

12    you know, it would be a minimum number.                                                                                                                                                                                                                                      10:36:00

13                 And that would be different, you know,                                                                                                                                                                                                                          10:36:02

14    for, you know, every entity that you are trying                                                                                                                                                                                                                              10:36:06

15    to describe.                                                                                                                                                                                                                                                                 10:36:11

16       Q.        So are you able to determine how many                                                                                                                                                                                                                           10:36:11

17    bytes you would need to be a media data element?                                                                                                                                                                                                                             10:36:21

18       A.        I just explained that there's no context                                                                                                                                                                                                                        10:36:27

19    in a byte in order to determine that it's media.                                                                                                                                                                                                                             10:36:33

20       Q.        Does the '141 patent that you have in                                                                                                                                                                                                                           10:36:38

21    front of you, does that patent tell you how many                                                                                                                                                                                                                             10:36:51

22    bytes you need in order for it to be a media                                                                                                                                                                                                                                 10:36:53

23    data element?                                                                                                                                                                                                                                                                10:36:57

24       A.        No, it does not because in the example                                                                                                                                                                                                                          10:36:57

25    that you gave as an example of a byte, a byte is                                                                                                                                                                                                                             10:37:01
                                                                                                                                                                                                  




                                                                                                                                                                                                                             
     Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 10 of 13



                                                                                                                                                                                                                                                                                 Page 53

1     no.                                                                                                                                                                                                                                                                            11:37:54

2           Q.       (By Mr. Wells) Would the designer need                                                                                                                                                                                                                          11:37:54

3     to know the units of how that rate is expressed,                                                                                                                                                                                                                               11:37:57

4     that sending rate, in designing the system?                                                                                                                                                                                                                                    11:38:00

5           A.       At what level?                                                                                                                                                                                                                                                  11:38:02

6           Q.       At the level expressed in the claim.                                                                                                                                                                                                                            11:38:05

7           A.       There is no level expressed in the                                                                                                                                                                                                                              11:38:07

8     claim.         The claim states sufficient data to                                                                                                                                                                                                                             11:38:17

9     start, right, and to sustain.                                                                                                                                                                                                                                                  11:38:21

10          Q.       How is the sending rate in claim 1 of                                                                                                                                                                                                                           11:38:29

11    the '611 patent described in the specification?                                                                                                                                                                                                                                11:38:53

12          A.       I'm sorry, what specification are you                                                                                                                                                                                                                           11:38:56

13    referring to?                                                                                                                                                                                                                                                                  11:38:59

14          Q.       The patent that we're looking at right                                                                                                                                                                                                                          11:39:00

15    now is the '611 patent so you can just stay with                                                                                                                                                                                                                               11:39:02

16    that specification.                                                                                                                                                                                                                                                            11:39:06

17          A.       Can you give me a reference to the                                                                                                                                                                                                                              11:39:09

18    specification area?                                                                                                                                                                                                                                                            11:39:17

19          Q.       Sure.                                   Why don't we take as an example                                                                                                                                                                                         11:39:18

20    column 9 right around line 38 or so.                                                                                                                                                                                                                                           11:39:21

21          A.       Column 9, 38.                                                                               Okay.                                                                                                                                                               11:39:32

22          Q.       Okay.                                   Right around line 40 it reads,                                                                                                                                                                                          11:39:44

23    The buffer level of the user buffer will fill at                                                                                                                                                                                                                               11:39:44

24    the rate of 32,000 bits -- at line 40 of column                                                                                                                                                                                                                                11:40:01

25    9 of the '611 patent it reads, The buffer level                                                                                                                                                                                                                                11:40:03
                                                                                                                                                                                                    




                                                                                                                                                                                                                               
     Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 11 of 13



                                                                                                                                                                                                                                                                               Page 54

1     of the user buffer will fill the rate of 32,000                                                                                                                                                                                                                              11:40:07

2     bits per second.                                                                                                                                                                                                                                                             11:40:12

3                  Do you see that?                                                                                                                                                                                                                                                11:40:13

4         A.       Yes.                                                                                                                                                                                                                                                            11:40:14

5         Q.       Are those units that you would                                                                                                                                                                                                                                  11:40:15

6     understand the rate to be measured in?                                                                                                                                                                                                                                       11:40:19

7         A.       Yes, but remember I mentioned in my                                                                                                                                                                                                                             11:40:20

8     previous answer about measurement at what level?                                                                                                                                                                                                                             11:40:26

9     Do you remember what I said?                                                                                                                                                                                                                                                 11:40:33

10        Q.       Okay.                                   So what level is this discussing                                                                                                                                                                                        11:40:36

11    here?                                                                                                                                                                                                                                                                        11:40:38

12        A.       This is that a media -- a physical                                                                                                                                                                                                                              11:40:38

13    network transport media discussion about how                                                                                                                                                                                                                                 11:40:43

14    many bits per second the internet channel is.                                                                                                                                                                                                                                11:40:49

15                 We're not talking about media movement                                                                                                                                                                                                                          11:40:53

16    here.    We're talking about the maximum rate at                                                                                                                                                                                                                             11:40:56

17    which the media could move at this -- by these                                                                                                                                                                                                                               11:40:59

18    definitions of bit rates way down at the                                                                                                                                                                                                                                     11:41:03

19    Ethernet or transport media level, not the media                                                                                                                                                                                                                             11:41:09

20    at the upper levels of frame rates for video or                                                                                                                                                                                                                              11:41:15

21    anything like that.                                                                                                                                                                                                                                                          11:41:19

22                 And what this would dictate is the                                                                                                                                                                                                                              11:41:20

23    responsiveness from a programmatic standpoint                                                                                                                                                                                                                                11:41:24

24    about the size of the initial buffer and what is                                                                                                                                                                                                                             11:41:28

25    required to make sustained transmission                                                                                                                                                                                                                                      11:41:31
                                                                                                                                                                                                  




                                                                                                                                                                                                                             
     Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 12 of 13



                                                                                                                                                                                                                                                                               Page 55

1     uninterrupted and what these things will define                                                                                                                                                                                                                              11:41:36

2     is the outside capacity of what you can do.                                                                                                                                                                                                                                  11:41:41

3         Q.       Okay.                                   So the sending rate in claim 1 of                                                                                                                                                                                       11:41:47

4     the '611 patent is not discussing the data                                                                                                                                                                                                                                   11:41:51

5     transmission at the transport layer, correct?                                                                                                                                                                                                                                11:41:58

6                  MR. ABRAMSON:                                                                               Object to the form.                                                                                                                                                 11:42:01

7                  THE WITNESS:                                                                    That's not -- do you want                                                                                                                                                       11:42:02

8     to rephrase that question because there are                                                                                                                                                                                                                                  11:42:10

9     elements to that statement that are not                                                                                                                                                                                                                                      11:42:14

10    reflected in what the claim is asserting to.                                                                                                                                                                                                                                 11:42:21

11        Q.       (By Mr. Wells) Okay.                                                                                                                                    I'm just looking                                                                                        11:42:25

12    at your previous answer.                                                                                                                 You said that the bits                                                                                                              11:42:27

13    per second discussion in column 9 has to do with                                                                                                                                                                                                                             11:42:34

14    data movement at the transport layer, correct?                                                                                                                                                                                                                               11:42:38

15        A.       At the transport media layer.                                                                                                                                                                                                                                   11:42:41

16        Q.       Okay.                                   So my question is, the sending                                                                                                                                                                                          11:42:46

17    rate described in claim 1 of the '611 patent is                                                                                                                                                                                                                              11:42:52

18    not the rate at that transport media layer,                                                                                                                                                                                                                                  11:42:56

19    correct?                                                                                                                                                                                                                                                                     11:43:00

20                 MR. ABRAMSON:                                                                               Object to the form.                                                                                                                                                 11:43:00

21                 THE WITNESS:                                                                    The example that you made                                                                                                                                                       11:43:01

22    me reference, that we just finished referencing,                                                                                                                                                                                                                             11:43:08

23    was to provide an example of why it is you may                                                                                                                                                                                                                               11:43:13

24    or may not need to fill buffers, at what                                                                                                                                                                                                                                     11:43:19

25    capacity based, say, on what level of                                                                                                                                                                                                                                        11:43:27
                                                                                                                                                                                                  




                                                                                                                                                                                                                             
     Case 2:19-cv-01278-BJR Document 270-1 Filed 04/14/21 Page 13 of 13



                                                                                                                                                                                                                                                                                Page 99

1                                                              C E R T I F I C A T E
2
3
4                          I, Teresa L. Dunn, a Certified Shorthand
5      Reporter for Oregon, do hereby certify that,
6      pursuant to stipulation of counsel for the
7      respective parties hereinbefore set forth,
8      KEITH J. TERUYA appeared virtually before me at
9      the time and place set forth in the caption
10     hereof; that at said time and place I reported
11     in Stenotype all testimony adduced and other
12     oral proceedings had in the foregoing matter;
13     that thereafter my notes were reduced to
14     typewriting under my direction; and that the
15     foregoing transcript, pages 1 to 100, both
16     inclusive, constitutes a full, true and accurate
17     record of all such testimony adduced and oral
18     proceedings had, and of the whole thereof.
19     Witness my hand and CSR stamp at Vancouver,
20     Washington, this 27th day of February, 2021.
21
22
                                                                                                            <%25051,Signature%>
23                                                                                                                      ____________________________
                                                                                                                        TERESA L. DUNN,
24                                                                                                                      Certified Shorthand Reporter
                                                                                                                        Certificate No. 00-0367
25                                                                                                                      Expiration Date:                                                                                                                            6/30/2023
                                                                                                                                                                                                   




                                                                                                                                                                                                                              
